Citation Nr: 0901159	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Payment of disputed attorney's fees from past-due benefits 
based on the grant of service connection for bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1948 to June 1952.  He had active duty under 
conditions other than honorable from October 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an Attorney Fee Eligibility Decision 
issued in October 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
granted attorney fees in the amount of $58,732.61 to the 
veteran's attorney of record.  

The fees in question were based on the grant of service 
connection for bipolar disorder in a rating decision issued 
by the RO in April 2005.  The rating decision assigned a 100 
percent disability rating effective beginning on January 4, 
1993.  This resulted in a payment to the veteran of past-due 
benefits in the amount of $293,663.05.  

The Fee Eligibility Decision on appeal authorized payment of 
20 percent of the past-due benefits above ($58,732.61).  The 
veteran contends that the attorney did not fulfill the terms 
of the fee agreement and should not be paid.  


FINDINGS OF FACT

1.  The attorney of record entered into a valid contingent 
fee agreement with the veteran within one year of a final 
decision by the Board that denied service connection for a 
psychiatric disorder to include PTSD.  

2.  The RO issued a rating decision in April 2006 granting 
service connection for bipolar disorder; this grant of 
service connection represents successful resolution of the 
issue on appeal.  

3.  As a result of the grant of service connection, the 
veteran received past-due benefits of $293,663.05, of which 
$58,732.61 (20 percent) has been designated for payment of 
attorney's fees in accordance with the fee agreement.  


CONCLUSION OF LAW

The criteria for the payment of attorney's fees from past-due 
benefits based on a grant of service connection for bipolar 
disorder in an April 2006 RO rating decision are met.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 31 of 
Title 38 of the United States Code, but rather is seeking a 
decision on how those benefits will be distributed under 
another Chapter (in this case, Chapter 59).  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the veteran has been afforded appropriate 
notice and assistance.  He was provided a Statement of the 
Case (SOC) in December 2006 that advised him of the reasons 
and bases for the RO's decision and provided him with the 
full text of the appropriate regulations.  The veteran was 
afforded an appropriate opportunity to respond before the 
case was presented to the Board for adjudication.  

The veteran has been advised of his entitlement to hearings 
before the RO's hearing officer and/or before the Board in 
conjunction with his appeal, but he has not requested such a 
hearing.  

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal.  As the issue 
before the Board is not related to a medical condition, there 
is no purpose to be served at this point by obtaining medical 
records or providing medical examination.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of his claim at this time.  


Factual Background

A decision by the Board in February 1992 denied service 
connection for claimed disabilities including inter alia 
bipolar disorder, a chronic disorder manifested by delayed 
stress and alcoholism, and antisocial personality disorder.  

The veteran filed a reopened claim in January 1993.  The RO 
issued a rating decision in March 1993 denying service 
connection for a psychiatric condition to include PTSD.  The 
veteran appealed the decision.  

During the pendency of the veteran's appeal, he was briefly 
represented by attorney KMC of Topeka, Kansas.  The veteran 
appointed KMC as his representative from May 1993 to May 
1994, at which time he revoked the appointment of KMC and 
reinstated The American Legion as his representative.  

The Board remanded the case to the RO for further development 
in April 1997, noting that the veteran was currently 
represented by The American Legion.

A decision by the Board in May 2000 denied service connection 
for a psychiatric condition to include PTSD.  His 
representative before the Board at the time was The American 
Legion.  

The veteran thereupon appealed the Board's decision to the 
Court.  In an August 2000 contingent fee agreement with the 
attorney of record the veteran agreed to pay twenty percent 
of the total amount of past-due benefits awarded on the basis 
of the veteran's claim following a remand order from the 
Court, said fee to be withheld by VA and paid directly to the 
attorney.  

In February 2001, the Court issued an Order granting a Joint 
Motion of the Parties to vacate so much of the Board's 
decision as pertained to service connection for a psychiatric 
condition to include PTSD.  The attorney of record is cited 
in the Order as the veteran's representative before the 
Court.  

The Board remanded the case to the RO for further development 
in August 2001, noting that the attorney of record was 
currently the veteran's representative before the Board.  

In September 2002, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in favor of the National Association of 
County Veterans Service Officers.  Thereafter, both the 
National Association of County Veterans Service Officers and 
the attorney of record submitted documents for inclusion in 
the record.  

In March 2004, the Board issued a decision once again denying 
service connection for a psychiatric disability to include 
PTSD.  The Board's decision noted that the attorney of record 
was currently the veteran's representative before the Board.  

In April 2004, the veteran executed a new Contingency Fee 
Agreement in favor of the attorney of record, again agreeing 
to pay 20 percent of past-due benefits received by the 
veteran.  The attorney of record thereupon submitted an 
appeal on the veteran's behalf to the Court.  

In February 2005, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the Board's decision.  The 
attorney of record is cited in the Order as the veteran's 
representative before the Court.  

In June 2005, the Board remanded the case, now characterized 
as entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, back to the RO for 
further development.  The Board's remand noted that the 
attorney of record was currently the veteran's representative 
before the Board.  

In May 2005, the veteran executed a VA Form 21-22 in favor of 
Disabled American Veterans (DAV).  DAV subsequently acted as 
the veteran's representative in regard to claims of service 
connection for bilateral hearing loss and for an increased 
rating for the service-connected otosclerosis by submitting 
documents to the RO relating to those claims.  There is no 
indication that DAV played any role as representative in 
regard to the issue of service connection for a psychiatric 
disorder.  

In April 2006, the RO issued a rating decision granting 
service connection for bipolar disorder and assigning an 
evaluation of 100 percent, effective beginning on January 4, 
1993.  The RO subsequently issued the Attorney Fee 
Eligibility Decision on appeal, which calculated the veteran 
to be entitled to past-due benefits totaling $293,633.05, of 
which 20 percent ($58,732.61) were to be paid to the attorney 
of record in accordance with the contingency fee agreement.  


Analysis

At the time of the April 2006 Attorney Fee Eligibility 
Decision on appeal, payment of attorney fees in proceedings 
before VA personnel and before the Board was regulated under 
the provisions of 38 C.F.R. § 20.609 (2006).  

The Board notes at this point that 38 C.F.R. § 20.609 is 
omitted from the current CFR, which became effective as of 
July 1, 2008.  

However, the revised statutory or regulatory provisions may 
not be applied to any time period prior to the effective date 
of the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board accordingly looks to 38 C.F.R. § 20.609 (2006), the 
regulation in effect at the time of the decision on appeal, 
for resolution of this issue.

Pursuant to 38 C.F.R. § 20.609 (2006), for an attorney to be 
eligible for payment of attorney fees, the record must show 
that a final decision had been promulgated by the Board with 
respect to the issue or issues involved, and that the 
attorney or agent was retained not later than one year 
following the date the Board's decision was promulgated.  
38 C.F.R. § 20.609(c) (2006).  

As noted, the veteran executed a fee agreement with the 
attorney of record in August 2000, within one year of the 
Board's decision in May 2000; he also executed a fee 
agreement with the attorney of record in April 2004, within 
one year of the Board's decision in March 2004.  The criteria 
of 38 C.F.R. § 20.609(c) (2006) are accordingly met.  

Fees that total no more than 20 percent of past-due benefits 
awarded are presumed to be reasonable.  38 C.F.R. § 20.609(e) 
(2006).  As noted, the veteran agreed to pay, and the RO 
assigned, 20 percent of the past-due benefits as the 
attorney's fee, so the criteria of 38 C.F.R. § 20.609(e) 
(2006) are met.

Pursuant to 38 C.F.R. § 20.609(h), a claimant may enter a fee 
agreement in which payment is made directly to the attorney 
by VA out of past-due benefits, but VA will honor such an 
agreement only if the following conditions are met: (i) the 
total fee payable (less expenses) does not exceed 20 percent 
of the past-due benefits awarded; (ii) the amount of the fee 
is contingent on whether or not the claim in resolved in a 
manner favorable to the appellant; and, (iii) the award of 
past-due benefits results in a cash payment to a claimant or 
appellant from which the fee may be deducted.  38 C.F.R. 
§ 20.609(h)(1) (2006).  

As indicated, the provisions of the veteran's fee agreement 
with the attorney of record satisfies the conditions of 
38 C.F.R. § 20.609(h)(1) (2006).  

For the purposes of 38 C.F.R. § 20.609(h), a claim is 
considered to have been resolved in a manner favorable to a 
claimant or appellant if all or part of the benefit sought is 
granted.  38 C.F.R. § 20.609(h)(2) (2006).  

In this case, the veteran asserts in his Substantive Appeal 
that his appeal did not grant the benefit sought, in that he 
was service connected for bipolar disorder rather than for 
PTSD.  The veteran asserts in essence that, since he was not 
service-connected for PTSD, the attorney has not yet 
favorably resolved the appeal, and payment is not warranted.  

The Board disagrees.  The record clearly shows that the issue 
on appeal has never been defined as service connection for 
PTSD exclusively; rather, the issue on appeal has been 
defined since the earliest rating decision as entitlement to 
service connection for a psychiatric condition to include 
PTSD until the Board recharacterized the issue in June 1995 
as entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

The grant of service connection for bipolar disorder 
accordingly represents complete satisfaction of the issue 
that the veteran had been pursuing since 1993 and that the 
attorney of record had been pursuing on the veteran's behalf 
since 2000.  

The Board also notes at this point that the veteran's 
Substantive Appeal raises a complaint of the attorney's 
diligence in pursuing the claim.  The veteran asserts that 
neither he nor the attorney was aware of a grant of service 
connection for bipolar disorder in 1993 and that the attorney 
should have known of such a decision "if he had been on the 
case."  The veteran asserts that he had not heard from the 
attorney "in years" and that to his knowledge DAV, not the 
attorney, was instrumental in the case.  

The Board disagrees.  The veteran has apparently 
misunderstood that service connection was not granted in 
1993, but rather was granted in April 2006 to be effective 
from 1993.  

Further, despite the veteran's assertions that he had not 
heard from the attorney in years, the file is full of 
correspondence from the attorney to the RO, to the Board, and 
to the Court (with appropriate copies to the veteran) in 
which the attorney diligently pursued the claim to an 
ultimate satisfactory conclusion.  

The Board notes at this point that the veteran asserts he 
wants the attorney to "finish the case for PTSD from 1956 to 
1993."  As noted, a decision by the Board in February 1992 
denied service connection for several claimed psychiatric 
disabilities including "delayed stress."  There is no 
current appeal in regard to claims dating prior to 1993.  

Based on the evidence and this analysis, the Board finds that 
the RO properly awarded attorney's fees in the amount of 
$58,732.61, which represents 20 percent of the award of past-
due compensation benefits for the service-connected bipolar 
disorder.  



ORDER

Attorney fees in the amount of $58,732.61 were appropriately 
granted, and the veteran's appeal to withhold such payment to 
the attorney of record is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


